Judgment, Supreme Court, New York County (Micki A. Scherer, J.), rendered August 20, 2003, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of six years, unanimously affirmed.
The court mentioned postrelease supervision (PRS) during the plea proceeding, and it set forth the applicable mandatory five-year term of PRS in the worksheet that the court personally signed, as well as in the commitment sheet. Defendant’s constitutional challenge to the fact that the court did not mention PRS in its oral pronouncement of sentence is unpreserved (see People v Thomas, 35 AD3d 192 [2006]), and without merit (id.; see also People v Lingle, 34 AD3d 287 [2006]; People v Sparber, 34 AD3d 265 [2006]).
We perceive no basis for reducing the sentence. Concur— Saxe, J.E, Marlow, Sullivan, Nardelli and Gonzalez, JJ.